DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 10/1/2021 for application number 16/535,868. 
Claims 1-2, 4-9, 11-16, 18-25 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-6, 8-9, 11-13, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rezaeian et al. (Pub. No. 2020/0125586) in view of Chen et al. or “Chen, L.” (Pub. No. 2019/0384657) and Chen et al. (Pub. No. 2020/0225583).

In reference to claim 1, Rezaeian teaches a method (para. 0003) for analyzing computer actions on a computer desktop system (analyzing user actions on a computer, para. 0003), the method comprising using one or more computers (plurality of user computers log data, para. 0011, 0083-85): using a data gathering process executed by a processor on a first computer of the one or more computers, gathering a low-level user action information item describing input by a user (interaction data describing user inputs are logged, para. 0068, 0080), the low-level user action information item comprising an input type description (input type logged, like clicks, taps, text input, para. 0068, 75), … ; based on the low-level user action information item, determining a best next low-level user action (logged input is used in a model, and the model determines a suggested task, para. 0088-90) based on reinforcement learning (para. 0069-71); on the first computer, displaying the best next low-level user action (next task is displayed, para. 0074-78); and receiving a user input in response to the displaying of the best next low-level user action and modifying [a model] based on user input received in response to the displaying … (user can select predicted task, para. 0071, 0078).
However, Rezaeian does not explicitly teach using a data gathering process by data collection software executed by a processor on a first computer of the one or more computers, gathering a low-level user action information item describing input by a user to one of a plurality of software programs via a desktop system, the software programs separate from the data collection software, the low-level user action information item input to the desktop system and comprising screen window information; and determining a recommended next user action based on … a current state of a user's interaction with a software program of the plurality of software programs.
Chen, L. teaches using a data gathering process by data collection software (window reporting service 412, para. 0040 and fig. 4) executed by a processor on a first computer of the one or more computers, gathering a low-level user action information item describing input by a user to one of a plurality of software programs via a desktop system (the set window reporting service collects information from separate application windows 406-410, para. 0040), the software programs separate from the data collection software (see fig. 4, para. 0040), the low-level user action information item input to the desktop system and comprising screen window information (application window title, para. 0054); and determining a recommended next user action based on … a current state of a user's interaction with a software program of the plurality of software programs (prediction is based on application context, such as inferring a context from the window title or content accessed in the window, para. 0054, 0029, 0033).
It would have been obvious to one of ordinary skill in art, having the teachings of Rezaeian and Chen, L. before the earliest effective filing date, to modify the action information as disclosed by Rezaeian to include the collection software as taught by Chen, L.

However, Rezaeian and Chen, L. do not explicitly teach modifying a table.
Chen teaches modifying a table based on user input (based on user input, table is updated, para. 0065) received in response to the displaying (in response to displaying recommendations and receiving a user input one of them, para. 0067).
It would have been obvious to one of ordinary skill in art, having the teachings of Rezaeian, Chen, L., and Chen before the earliest effective filing date, to modify the prediction as disclosed by Rezaeian to include the state-action pair table as taught by Chen.
One of ordinary skill in the art would have been motivated to modify the prediction of Rezaeian to include the state-action pair table of Chen because it can help make better predictions and better engage users (Chen II, para. 0021-22).
In reference to claim 2, Rezaeian and Chen, L. do not explicitly teach the method of claim 1, wherein determining a best next low-level user action comprises accessing a table including a set of state-action pairs, each state-action pair chosen based on a total expected reward associated with the state-action pair.
Chen teaches the method of claim 1, wherein determining a best next low-level user action comprises accessing a table including a set of state-action pairs (table of state-action pairs is accessed to predict next best action, para. 0058-60), each state-action pair chosen based on a total expected reward associated with the state-action pair (chosen pairs are based on reward associated, para. 0060-65). 

One of ordinary skill in the art would have been motivated to modify the prediction of Rezaeian to include the state-action pairs of Chen because it can help make better predictions and better engage users (Chen, para. 0021-22).
In reference to claim 4, Chen further teaches the method of claim 1, wherein the modification increases an internal reward if the user executed the best next low-level user action and decreases the internal reward if the user did not execute the best next low-level user action (probabilities of next action are updated based on new user input, para. 0065, which in turn affects the internal reward, para. 0060-65).

In reference to claim 5, Rezaeian teaches the method of claim 1, wherein the low level user action information item comprises event time (timestamp, para. 0076, 0090), user identification (user identifier, para. 0090), action description (what was clicked on or input, para. 0068, 75, 90), a description of the screen window in which the action takes place (interface page that was displayed, para. 0075), and the name of the program executing the window (application ID is a name of the program, para. 0090).
In reference to claim 6, Rezaeian and Chen, L. do not explicitly teach the method of claim 1 comprising determining a total expected reward associated with a set of state-action pairs based on a series of actual low-level user action information items, each associated with a process the first computer is engaging in with the user.
Chen teaches the method of claim 1 comprising determining a total expected reward associated with a set of state-action pairs based on a series of actual low-level user action information items, each associated with a process the first computer is engaging in with the user (total reward of a set of state-action pairs associated with web application can be determined, para. 0064).
It would have been obvious to one of ordinary skill in art, having the teachings of Rezaeian, Doggett, and Chen before the earliest effective filing date, to modify the prediction as disclosed by Rezaeian to include the state-action pairs as taught by Chen.
One of ordinary skill in the art would have been motivated to modify the prediction of Rezaeian to include the state-action pairs of Chen because it can help make better predictions and better engage users (Chen, para. 0021-22).

In reference to claim 8, Rezaeian teaches a system (para. 0003) for analyzing computer actions on a computer desktop system (analyzing user actions on a computer, para. 0003), the system comprising a memory and one or more computers (plurality of user computers log data, para. 0011, 0083-85) configured to: execute a data gathering process executed on a computer to gather a low-level user action information item describing input by a user (interaction data describing user inputs are logged, para. 0068, 0080), the low-level user action information item comprising an input type description (input type logged, like clicks, taps, text input, para. 0068, 75) … ; based on the low-level user action information item, determine a best next low-level user action (logged input is used in a model, and the model determines a suggested task, para. 0088-90) using reinforcement learning (para. 0069-71); on the computer, display the best next low-level user action (next task is displayed, para. 0074-78) and modifying [a model] based on user input received in response to the displaying … (user can select predicted task, para. 0071, 0078).
However, Rezaeian does not explicitly teach using a data gathering process by data collection software executed by a processor on a first computer of the one or more computers, gathering a low-level user action information item describing input by a user to one of a plurality of software programs 
Chen, L. teaches using a data gathering process by data collection software (window reporting service 412, para. 0040 and fig. 4) executed by a processor on a first computer of the one or more computers, gathering a low-level user action information item describing input by a user to one of a plurality of software programs via a desktop system (the set window reporting service collects information from separate application windows 406-410, para. 0040), the software programs separate from the data collection software (see fig. 4, para. 0040), the low-level user action information item input to the desktop system and comprising screen window information (application window title, para. 0054); and determining a recommended next user action based on … a current state of a user's interaction with a software program of the plurality of software programs (prediction is based on application context, such as inferring a context from the window title or content accessed in the window, para. 0054, 0029, 0033).
It would have been obvious to one of ordinary skill in art, having the teachings of Rezaeian and Chen, L. before the earliest effective filing date, to modify the action information as disclosed by Rezaeian to include the collection software as taught by Chen, L.
One of ordinary skill in the art would have been motivated to modify the action information of Rezaeian to include the collection software of Chen, L. because it allows for predicting a user’s workflow even between different applications (Chen, L., para. 0002-03, 0029, 0033). 
However, Rezaeian and Chen, L.do not explicitly teach modifying a table based on user input received in response to the displaying.
modifying a table based on user input (based on user input, table is updated, para. 0065) received in response to the displaying (in response to displaying recommendations and receiving a user input one of them, para. 0067).
It would have been obvious to one of ordinary skill in art, having the teachings of Rezaeian, Chen, L., and Chen before the earliest effective filing date, to modify the prediction as disclosed by Rezaeian to include the state-action pair table as taught by Chen.
One of ordinary skill in the art would have been motivated to modify the prediction of Rezaeian to include the state-action pair table of Chen because it can help make better predictions and better engage users (Chen, para. 0021-22).
In reference to claim 9, Rezaeian and Chen, L. do not explicitly teach the system of claim 8, wherein determining a best next low-level user action comprises accessing a table including a set of state-action pairs, each state-action pair chosen based on a total expected reward associated with the state-action pair.
Chen teaches the system of claim 8, wherein determining a best next low-level user action comprises accessing a table including a set of state-action pairs (table of state-action pairs is accessed to predict next best action, para. 0058-60), each state-action pair chosen based on a total expected reward associated with the state-action pair (chosen pairs are based on reward associated, para. 0060-65). 
It would have been obvious to one of ordinary skill in art, having the teachings of Rezaeian, Chen, L., and Chen before the earliest effective filing date, to modify the prediction as disclosed by Rezaeian to include the state-action pairs as taught by Chen.
One of ordinary skill in the art would have been motivated to modify the prediction of Rezaeian to include the state-action pairs of Chen because it can help make better predictions and better engage users (Chen, para. 0021-22).
In reference to claim 11, Chen further teaches the system of claim 8, wherein the modification increases an internal reward if the user executed the best next low-level user action and decreases the internal reward if the user did not execute the best next low-level user action (probabilities of next action are updated based on new user input, para. 0065, which in turn affects the internal reward, para. 0060-65).
In reference to claim 12, Rezaeian teaches the system of claim 8, wherein the low level user action information item comprises event time (timestamp, para. 0076, 0090), user identification (user identifier, para. 0090), action description (what was clicked on or input, para. 0068, 75, 90), a description of the screen window in which the action takes place (interface page that was displayed, para. 0075), and the name of the program executing the window (application ID is a name of the program, para. 0090).
In reference to claim 13, Rezaeian and Chen, L. do not explicitly teach the system of claim 8 wherein the one or more computers are configured to determine a total expected reward associated with a set of state-action pairs based on a series of actual low-level user action information items, each associated with a process the first computer is engaging in with the user.
Chen teaches the system of claim 8 wherein the one or more computers are configured to determine a total expected reward associated with a set of state-action pairs based on a series of actual low-level user action information items, each associated with a process the first computer is engaging in with the user (total reward of a set of state-action pairs associated with web application can be determined, para. 0064).
It would have been obvious to one of ordinary skill in art, having the teachings of Rezaeian, Chen, L., and Chen before the earliest effective filing date, to modify the prediction as disclosed by Rezaeian to include the state-action pairs as taught by Chen II.


In reference to claim 24, Chen further teaches the method of claim 1 comprising performing an internal reward learning process which iterates over the actions, modifying the internal reward during the transition of the action to a new state (internal reward modified as states are transitioned, para. 0060-65).

In reference to claim 25, Rezaeian teaches the method of claim 1, wherein determining a best next low-level user action using reinforcement learning is using a model built offline based on historical data (para. 0089).

Claims 7, 14, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rezaeian et al. (Pub. No. 2020/0125586) in view of Chen et al. or “Chen, L.” (Pub. No. 2019/0384657) and Chen et al. (Pub. No. 2020/0225583) as applied to claims 1, 7, and 15 above, and in further view of Afrouzi (Pub. No. 2019/0025851).

In reference to claim 7, Rezaeian, Chen, L., and Chen do not explicitly teach the method of claim 1 wherein determining a best next low-level user action is based on an internal reward associated with the transition to a new state based on an action, where the reward is based on time to complete the action and whether or not the action alters the process associated with the state.
Afrouzi teaches the method of claim 1 wherein determining a best next low-level user action is based on an internal reward associated with the transition to a new state based on an action, where the reward is based on time to complete the action and whether or not the action alters the process associated with the state (next action determined using reward based on time to complete task and whether or not task is successfully completed or not, para. 0027, 0033). 
It would have been obvious to one of ordinary skill in art, having the teachings of Rezaeian, Chen, L., Chen, and Afrouzi before the earliest effective filing date, to modify the prediction as disclosed by Rezaeian to include the reward as taught by Afrouzi.
One of ordinary skill in the art would have been motivated to modify the prediction of Rezaeian to include the reward of Afrouzi because it can help make better predictions.

In reference to claim 14, Rezaeian, Chen, L., and Chen do not explicitly teach the method of claim 15 wherein determining a recommended user action is based on an internal reward associated with the transition to a new state based on an action, where the reward is based on time to complete the action and whether or not the action alters the process associated with the state.
Afrouzi teaches the method of claim 15 wherein determining a recommended user action is based on an internal reward associated with the transition to a new state based on an action, where the reward is based on time to complete the action and whether or not the action alters the process associated with the state (next action determined using reward based on time to complete task and whether or not task is successfully completed or not, para. 0027, 0033). 
It would have been obvious to one of ordinary skill in art, having the teachings of Rezaeian, Chen, L., and Afrouzi before the earliest effective filing date, to modify the prediction as disclosed by Rezaeian to include the reward as taught by Afrouzi.
One of ordinary skill in the art would have been motivated to modify the prediction of Rezaeian to include the reward of Afrouzi because it can help make better predictions.

In reference to claim 23, Rezaeian, Chen, L., and Chen do not explicitly teach the method of claim 1 wherein determining a best next low-level user action is based on an internal reward associated with the transition to a new state based on an action, where the reward is based on whether the action causes a deviation to a different process.
Afrouzi teaches method of claim 1 wherein determining a best next low-level user action is based on an internal reward associated with the transition to a new state based on an action, where the reward is based on whether the action causes a deviation to a different process (reward is dependent on deviation of process, like deviating to different room or surface, etc., para. 0027, 0031-33). 
It would have been obvious to one of ordinary skill in art, having the teachings of Rezaeian, Chen, L., Chen, and Afrouzi before the earliest effective filing date, to modify the prediction as disclosed by Rezaeian to include the reward as taught by Afrouzi.
One of ordinary skill in the art would have been motivated to modify the prediction of Rezaeian to include the reward of Afrouzi because it can help make better predictions.

Claims 15-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rezaeian et al. (Pub. No. 2020/0125586) in view of Chen et al. or “Chen, L.” (Pub. No. 2019/0384657), Chen et al. (Pub. No. 2020/0225583), and Afrouzi (Pub. No. 2019/0025851).

In reference to claim 15, Rezaeian teaches a method (para. 0003) for analyzing user-computer interaction on a computer desktop system (analyzing user actions on a computer, para. 0003), the method comprising: gathering a user action information item describing user input (interaction data describing user inputs are logged, para. 0068, 0080), the user action information item comprising an input type description (input type logged, like clicks, taps, text input, para. 0068, 75) … ; determining a recommended next user action based on the user action information item (logged input is used in a model, and the model determines a suggested task, para. 0088-90) based on reinforcement learning (para. 0069-71), user action information items gathered from other users (information items from other users used to select model, para. 0088-93) … ; providing to a user the recommended next user action (next task is displayed, para. 0074-78) and modifying [a model] based on user input received in response to the displaying … (user can select predicted task, para. 0071, 0078).
However, Rezaeian does not explicitly teach using a data gathering process by data collection software executed by a processor on a first computer of the one or more computers, gathering a low-level user action information item describing input by a user to one of a plurality of software programs via a desktop system, the software programs separate from the data collection software, the low-level user action information item input to the desktop system and comprising screen window information; and determining a recommended next user action based on … a current state of a user's interaction with a software program of the plurality of software programs.
Chen, L. teaches using a data gathering process by data collection software (window reporting service 412, para. 0040 and fig. 4) executed by a processor on a first computer of the one or more computers, gathering a low-level user action information item describing input by a user to one of a plurality of software programs via a desktop system (the set window reporting service collects information from separate application windows 406-410, para. 0040), the software programs separate from the data collection software (see fig. 4, para. 0040), the low-level user action information item input to the desktop system and comprising screen window information (application window title, para. 0054); and determining a recommended next user action based on … a current state of a user's interaction with a software program of the plurality of software programs (prediction is based on application context, such as inferring a context from the window title or content accessed in the window, para. 0054, 0029, 0033).

One of ordinary skill in the art would have been motivated to modify the action information of Rezaeian to include the collection software of Chen, L. because it allows for predicting a user’s workflow even between different applications (Chen, L., para. 0002-03, 0029, 0033).
However, Rezaeian and Doggett do not explicitly teach the user processes and time to complete information of the user action information items gathered from other users.
Afrouzi teaches the user processes and time to complete information of the user action information items gathered from other users (next action determined using reward based on time to complete task and whether or not task is successfully completed or not, para. 0027, 0033).
It would have been obvious to one of ordinary skill in art, having the teachings of Rezaeian, Doggett, and Afrouzi before the earliest effective filing date, to modify the prediction as disclosed by Rezaeian to include the reward as taught by Afrouzi.
One of ordinary skill in the art would have been motivated to modify the prediction of Rezaeian to include the reward of Afrouzi because it can help make better predictions. 
However, Rezaeian, Doggett, and Afrouzi do not explicitly teach modifying a table.
Chen teaches modifying a table based on user input (based on user input, table is updated, para. 0065) received in response to the displaying (in response to displaying recommendations and receiving a user input one of them, para. 0067).
It would have been obvious to one of ordinary skill in art, having the teachings of Rezaeian, Doggett, Afrouzi, and Chen before the earliest effective filing date, to modify the prediction as disclosed by Rezaeian to include the state-action pair table as taught by Chen.

In reference to claim 16, Rezaeian, Chen, L., and Afrouzi do not explicitly teach the method of claim 15, wherein determining a recommended low-level user action comprises accessing a table including a set of state-action pairs, each state-action pair chosen based on a total expected reward associated with the state-action pair.
Chen teaches the method of claim 15, wherein determining a recommended low-level user action comprises accessing the table (table of state-action pairs is accessed to predict next best action, para. 0058-60), each state-action pair chosen based on a total expected reward associated with the state-action pair (chosen pairs are based on reward associated, para. 0060-65). 
It would have been obvious to one of ordinary skill in art, having the teachings of Rezaeian, Chen, L., Afrouzi and Chen before the earliest effective filing date, to modify the prediction as disclosed by Rezaeian to include the state-action pairs as taught by Chen.
One of ordinary skill in the art would have been motivated to modify the prediction of Rezaeian to include the state-action pairs of Chen because it can help make better predictions and better engage users (Chen, para. 0021-22).
In reference to claim 18, Chen further teaches the method of claim 15, wherein the modification increases an internal reward if the user executed the recommended user action and decreases the internal reward if the user did not execute the recommended user action (probabilities of next action are updated based on new user input, para. 0065, which in turn affects the internal reward, para. 0060-65).
In reference to claim 19, Rezaeian teaches the method of claim 19, wherein the low level user action information item comprises event time (timestamp, para. 0076, 0090), user identification (user action description (what was clicked on or input, para. 0068, 75, 90), a description of the screen window in which the action takes place (interface page that was displayed, para. 0075), and the name of the program executing the window (application ID is a name of the program, para. 0090).
In reference to claim 20, Rezaeian and Chen, L. do not explicitly teach the method of claim 15 wherein determining a recommended user action is based on an internal reward associated the transition to a new state based on an action, where the reward is based on time to complete the action and whether or not the action alters the process associated with the state.
Afrouzi teaches the method of claim 15 wherein determining a recommended user action is based on an internal reward associated the transition to a new state based on an action, where the reward is based on time to complete the action and whether or not the action alters the process associated with the state (next action determined using reward based on time to complete task and whether or not task is successfully completed or not, para. 0027, 0033). 
It would have been obvious to one of ordinary skill in art, having the teachings of Rezaeian, Chen, L., and Afrouzi before the earliest effective filing date, to modify the prediction as disclosed by Rezaeian to include the reward as taught by Afrouzi.
One of ordinary skill in the art would have been motivated to modify the prediction of Rezaeian to include the reward of Afrouzi because it can help make better predictions.


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rezaeian et al. (Pub. No. 2020/0125586) in view of Chen et al. or “Chen, L.” (Pub. No. 2019/0384657) and Afrouzi (Pub. No. 2019/0025851).

In reference to claim 21, Rezaeian teaches a method (para. 0003) for analyzing computer actions on a computer desktop system (analyzing user actions on a computer, para. 0003), the method comprising using one or more computers: using a data gathering process executed by a processor on a first computer of the one or more computers, gathering a low-level user action information item describing input by a user (interaction data describing user inputs are logged, para. 0068, 0080), the low-level user action information item comprising an input type description (input type logged, like clicks, taps, text input, para. 0068, 75), … ; based on the low-level user action information item, determining a best next low-level user action (logged input is used in a model, and the model determines a suggested task, para. 0088-90), and on the first computer, displaying the best next low-level user action (next task is displayed, para. 0074-78).
However, Rezaeian does not explicitly teach using a data gathering process by data collection software executed by a processor on a first computer of the one or more computers, gathering a low-level user action information item describing input by a user to one of a plurality of software programs via a desktop system, the software programs separate from the data collection software, the low-level user action information item input to the desktop system and comprising screen window information; and determining a recommended next user action based on … a current state of a user's interaction with a software program of the plurality of software programs.
Chen, L. teaches using a data gathering process by data collection software (window reporting service 412, para. 0040 and fig. 4) executed by a processor on a first computer of the one or more computers, gathering a low-level user action information item describing input by a user to one of a plurality of software programs via a desktop system (the set window reporting service collects information from separate application windows 406-410, para. 0040), the software programs separate from the data collection software (see fig. 4, para. 0040), the low-level user action information item input to the desktop system and comprising screen window information (application window title, and determining a recommended next user action based on … a current state of a user's interaction with a software program of the plurality of software programs (prediction is based on application context, such as inferring a context from the window title or content accessed in the window, para. 0054, 0029, 0033).
It would have been obvious to one of ordinary skill in art, having the teachings of Rezaeian and Chen, L. before the earliest effective filing date, to modify the action information as disclosed by Rezaeian to include the collection software as taught by Chen, L.
One of ordinary skill in the art would have been motivated to modify the action information of Rezaeian to include the collection software of Chen, L. because it allows for predicting a user’s workflow even between different applications (Chen, L., para. 0002-03, 0029, 0033). 
However, Rezaeian and Doggett do not explicitly teach wherein determining the best next low-level user action is based on an internal reward associated with the transition to a new state based on an action.
Afrouzi teaches wherein determining the best next low-level user action is based on an internal reward associated with the transition to a new state based on an action where the reward is based on a user time to complete the action and whether or not the action alters a process associated with the state (next action determined using reward based on time to complete task and whether or not task is successfully completed or not, para. 0027, 0033). 
It would have been obvious to one of ordinary skill in art, having the teachings of Rezaeian, Doggett, and Afrouzi before the earliest effective filing date, to modify the prediction as disclosed by Rezaeian to include the reward as taught by Afrouzi.
One of ordinary skill in the art would have been motivated to modify the prediction of Rezaeian to include the reward of Afrouzi because it can help make better predictions.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rezaeian et al. (Pub. No. 2020/0125586) in view of Chen et al. (Pub. No. 2019/0384657) and Chen et al. (Pub. No. 2020/0225583) as applied to claim 1 above, and in further view of Ghaffar et al. (Pub. No. 2020/0151826).

In reference to claim 22, Rezaeian, Doggett, and Chen do not explicitly teach the method of claim 1, wherein receiving a user input estimates the best next low- level user action based on an exponential decay of user actions.
Ghaffar teaches the method of claim 1, wherein receiving a user input estimates the best next low- level user action based on an exponential decay of user actions (user actions exponentially decay, para. 0035, 58).
It would have been obvious to one of ordinary skill in art, having the teachings of Rezaeian, Doggett, Chen, and Ghaffar before the earliest effective filing date, to modify the prediction as disclosed by Rezaeian to include the exponential decay as taught by Ghaffar.
One of ordinary skill in the art would have been motivated to modify the prediction of Rezaeian to include the exponential decay of Ghaffar because older actions have less relevance (Ghaffar, para. 0035).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, 15, and 21 with respect to the new limitations have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 10/1/2021 with respect to Rezaeian have been fully considered but they are not persuasive. Applicant advances a number of arguments with respect to the teachings of Rezaeian and the claimed “low level” actions. First, applicant’s argument about the reinforcement learning being applied to log data in Rezaeian is unconvincing because the specification explicitly states the reinforcement learning can be on “a log” of actions (para. 0021 as filed). 
Applicant further argues that the prediction in Rezaeian is not “low level” and instead is a more complex task. The term “low level” is not defined by the specification, however, the specification does show predictions such as those in figs. 5A and 5B, as well as paragraphs 74-75 (as filed) that show predictions like are analogous (if not more “high level”) to the predictions of Rezaeian. For example, Rezaian can predict clicking on a logout link (para. 0078), as compared to the specification disclosing a prediction of pasting into a particular field in an application window (para. 0075), or choosing items and a quantity to credit or return (fig. 5A). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANDREW T CHIUSANO/Examiner, Art Unit 2174